Title: From Alexander Hamilton to Richard Harison, 1 April 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury Department1 April 1791
Sir,
You will find in this inclosure two copies of a contract with John McComb junr, of New York, for building a light house on Cape Henry. I request the favor of your sending for Mr McComb & procuring his execution of them. It will be necessary that the inclosed bond be also executed by Mr McComb, & two competent Sureties. The Persons offered to me were Messrs Nicholas Cruger & Peter Kemble, whom I approve: but as Mr. Cruger is absent from New York, I must ask the favor of your selecting out of the names that may be offered by Mr. McComb one in lieu of Mr. Cruger; whom you shall deem sufficient.
The requisite provision for the first payment will be made at the Bank of New York; to obtain which Mr. McComb’s exhibition of the contract executed by me will be sufficient. But this, of course, you will not deliver to him ‘till the bond has been excuted to your Satisfaction.
I am, sir,   With great consideration,   Your Obed Servant
Alexander Hamilton
Richard Harrison Esqr.Atto. for the United States,New York
